Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0107221 (Aten).
Regarding claims 1-20, Aten teaches an assembly for an aircraft propulsion system (see Fig 5, 6), comprising: a nacelle, the nacelle including a nacelle translating structure (para 25, 30-34; nacelle including translating structure 34); a thrust reverser comprising a cascade disposed within a thrust reverser duct (cascade 56 within thrust reverser duct); a blocker door configured to block a portion of a bypass flow stream (blocker door 38 – see Fig 4); and a bullnose ramp disposed in an axial direction upstream of the cascade (bullnose ramp 10 axially upstream of cascade 56), the bullnose ramp comprising a forward portion, the forward portion characterized by a first axial profile (annotated below), an aft portion, the aft portion characterized by a second axial profile (annotated below), and a transition portion positioned proximate an intersection between the forward portion and the aft portion (annotated below), the transition portion defining a change in slope between the first profile and the second profile (second profile has a slope that is less than the first profile; i.e. the first curvature is steeper than the second curvature), wherein the change in slope between the forward portion and the aft portion is represented by a discontinuity (annotated below; discontinuity in the slope between the first profile and the second profile), wherein the change in slope between the forward portion and the aft portion is represented by a discontinuity in at least one of the change in slope or a rate of change in the change in slope (annotated below; discontinuity in the slope between the first profile and the second profile; the slope of the first profile is greater than the slope of the second profile because the first profile is steeper in curvature), the discontinuity extends between the forward portion and the aft portion at an essentially constant axial position with respect to an axial direction (Fig 6; discontinuity extends in the circumferential direction of the ramp 10 at an essentially constant axial position), wherein the forward portion is configured to induce separation of a bypass flow stream from a surface of the bullnose ramp and the aft portion is configured to induce reattachment of the bypass flow stream to the surface of the bullnose ramp (“configured to induce separation” and “configured to induce reattachment” are intended use recitations; it has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" see MPEP 2114 [R-1]; the claim does not differentiate the claimed ramp from the ramp of Aten; that is, Aten teaches all the structural limitations of the claim – e.g. the first and second portions, discontinuity, etc; the separation and attachment of the flow does not provide a limitation on the structure of the ramp; if Applicant’s ramp is capable of inducing separation of a bypass flow stream from a surface of the bullnose ramp and inducing reattachment of the bypass flow stream to the surface of the bullnose ramp, so too is Aten’s), the first profile is a first sinuous profile with respect to an axial direction (annotated below; the curvature of the first profile is a first sinuous profile with respect to the axial direction), the second profile is a second sinuous profile with respect to the axial direction (annotated below; the curvature of the second profile is a second sinuous profile with respect to the axial direction), wherein the first sinuous profile is characterized by a first curvature profile, the first curvature profile extending from a forward axial position of the bullnose ramp to the discontinuity (annotated below), wherein the second sinuous profile is characterized by a second curvature profile, the second curvature profile extending from the discontinuity to an aft axial position of the bullnose ramp (annotated below), wherein the first curvature profile is characterized by a first set of curvature values, the second curvature profile is characterized by a second set of curvature values, and the second set of curvature values is lesser in magnitude than the first set of curvature values (“curvature values” are construed as the values of the slope of the curvature; the slope of the first profile is greater than the slope of the second profile because the first profile is steeper in curvature; therefore, the second set of curvature values is lesser in magnitude than the first set of curvature values).

    PNG
    media_image1.png
    609
    551
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0400096 and US 2011/0174899 teaches thrust reverser ramp structures with axially spaced, varying slope profiles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741